MEMORANDUM **
Baiquan Jin, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Soto-Olarte v. Holder, 555 F.3d 1089, 1091 (9th Cir.2009), and we grant the petition for review.
Substantial evidence does not support the BIA’s adverse credibility determination because Jin was not given an opportunity to explain the omission of details from his asylum application regarding his wife’s arrest and detention. See id. at 1092. In addition, the agency did not give Jin an opportunity to address his failure to produce witness testimony to corroborate his claims. See Arulampalam v. Ashcroft, 353 F.3d 679, 688 (9th Cir.2003). Accordingly, we remand for the agency to reconsider its adverse credibility determination on an open record. See Soto-Olarte, 555 F.3d at 1095-96; see also INS v. Ventura, 537 U.S. 12, 16-18, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.